Justice Kennedy,
with whom Justice Brennan, Justice Marshall, and Justice Scalia join,
dissenting.
A Georgia trial court issued an injunction prohibiting at least one of the applicants from engaging in certain means of public protest. The Supreme Court of Georgia refused to stay the injunction pending appeal. National Socialist Party of America v. Skokie, 432 U. S. 43 (1977), does not distinguish among speakers based on the content of their speech. Its terms, in my view, require us to treat the stay application as a petition for certiorari, to grant certiorari, and to reverse the denial of a stay by the Supreme Court of Georgia. See id., at 44. I dissent from the denial of the stay.